Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-6 and 14-22 in the reply filed on Apr. 14, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on Apr. 14, 2022.  These drawings are acceptable.
The replacement sheet and the amendment to the specification filed Apr. 14, 2022 is sufficient for the Examiner to withdraw the objection to the drawings.
Claim Rejections - 35 USC § 112/Claim Interpretation
Applicant has stated on the record and in the specification a slow cooling device is a device configured to cool the optical fiber at a rate less than the rate that the optical fiber would cool in air at room temperature in absence of the slow cooling device.  The Examiner interprets the term “slow cooling device”, as a device configured to cool the optical fiber at a rate less than the rate that the optical fiber would cool in air at room temperature in absence of the slow cooling device.  
Therefore, the Examiner withdraws the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In the claims, the term RF is interpreted as the acronym “Radio Frequency”.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under the prior art rejection in the office action dated Dec. 17, 2021 have been considered, but are moot due to new grounds of rejection necessitated by the amendment filed Apr. 14, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 14-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2017/0073265 – hereinafter Bookbinder) in view of Matsushita (US 2013/0255323A1) and Oh et al. (US 4,440,556 – hereinafter Oh).
 Regarding claims 1-2, 5, 6, and 14, Bookbinder (Figs. 1, 5-6, 8, abstract, [0009], [0053], [0076], [0084], [0100]-[0105], [0120]) discloses a method of manufacturing an optical fiber comprising heating an optical fiber in a draw furnace and drawing an optical fiber that includes speeds greater than 30 m/s, as claimed in claims 5 and 14.  Bookbinder further discloses reheating the fiber to a temperature sufficient to allow the structure of the glass to relax in the glass transition region and discloses following the reheating, the reheating is connected to a slow cooling device (claimed in claim 6) and discloses the process pathway may further include spooling units and a spool.  Based on the disclosure of Bookbinder, It would be obvious to a person having ordinary skill in the art, spooling units include a spool for spooling the optical fiber, as claimed in claim 6.  
Bookbinder fails to specifically state the reheating as annealing, but Bookbinder discloses reheating and slow cooling and relaxing the glass structure.  Therefore, it would be obvious to a person having ordinary skill in the art, there is a step of annealing the optical fiber through a heating apparatus for reheating.  Bookbinder ([0009]) further discloses in the reheating along the process pathway the fiber enters the first reheating stage at a first temperature and a exiting the first reheating stage at a second temperature.  Therefore, based the disclosures by Bookbinder, Bookbinder provides for conveying an optical fiber at a speed greater than 30 m/s and the conveying comprising heating the optical fiber from a first temperature to a second temperature (claimed in claim 14)
Bookbinder discloses reheating may include a laser, but fails to disclose annealing (i.e. reheating) performed by an RF inductively coupled plasma heating apparatus.  However, Matsushita ([0035] and Fig. 1) discloses a reheating device rapidly heating an optical fiber to remove strain (for example, 1600 degrees C or higher) including a reheating device, such as a CO2 laser device, an electric furnace, or an oxy-hydrogen burner, or the like may also be used.  Further, Oh (Col. 1, lines 10-15) discloses heat sources, such as a CO2 laser, resistance or induction furnace and O2/H2 torches and discloses an alternative heating source, such as (Fig. 1, abstract, and Col. 4, lines 50-55) discloses a heating zone formed by a plasma induced by an RF source, such as coils 33 and discloses a frequency of 23 MHz, which is within Applicant’s claimed range of the RF inductively coupled plasma heating apparatus operating at a frequency of 1 MHz to 100 MHz, as claimed in claim 2.  Bookbinder discloses annealing (i.e. reheating) by a laser, Matsushita discloses reheating devices for heating an optical fiber including a laser, an electric furnace, or an oxy-hydrogen burner, or the like may also be used and Oh discloses a heating device used in a drawing operation including a CO2 laser, resistance or induction furnace, including an RF plasma induction furnace.  Therefore, based on the additional teachings of Matsushita and OH, it would be obvious to a person having ordinary skill in the art, the annealing (i.e. reheating) in the method of Bookbinder with a laser may be substituted by an alternative heating device, such as an RF inductively coupled plasma heating apparatus.  The RF inductively coupled plasma heating apparatus, as taught by the teachings of Matsushita and Oh, performs the same function of annealing/reheating as the laser of Bookbinder.  The method of Bookbinder with reheating while drawing an optical fiber at greater than 30 m/s by a RF inductively coupled plasma heating apparatus provides for the heating comprising exposing the optical fiber to a plasma, as claimed in claim 14.
Regarding claim 3, as discussed in the rejection of claims 1-2 above, Oh (Figures, Col. 4, lines 50-55) discloses a drawing apparatus comprising a high-frequency ring shaped plasma at a frequency of 23 MHz.  Oh further discloses (Col. 6, lines 15-25) with a power equal to about 10-11% of the maximum 20 kW.  Therefore, it would be obvious to a person having ordinary skill in the art, to use a known power operating range of about 2kW (~10-11% of 20kW) to about 20 kW, which is within Applicant’s claimed range of 1 kW to 100 kW.
Regarding claim 15, in addition to the rejection of claim 14 above, Bookbinder ([0053]) discloses the optical fiber preforms are heated in order to draw down the glass to form optical fibers having a diameter of 125 microns.  Therefore, it would be obvious to a person having ordinary skill in the art, the optical fiber has a diameter of 125 microns, which is within the optical fiber diameter range of between 70 and 150 microns, as claimed.
Regarding claim 16, Bookbinder ([0082]-[0084]) discloses fibers entering a reheating stage may in the range from 50 to 800 degrees C and discloses reheating for returning a cooled fiber to a temperature above 1000 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Bookbinder provides for a first temperature ranging from 50 to 800 degrees C (fiber entering), which is within the claimed range of less than 800 degrees C and a second temperature range of above 1000 degrees C, which is within the claimed range of greater than 800 degrees C, since it is reheated to a temperature above 1000 degrees C.
Regarding claim 17, Bookbinder ([0082]-[0084]) discloses fibers entering a reheating stage may in the range from 50 to 800 degrees C and discloses reheating for returning a cooled fiber to a temperature above 1000 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Bookbinder provides for a first temperature ranging from 50 to 800 degrees C (fiber entering), which overlaps Applicant claimed range of between 100 and 1000 degrees C, and a second temperature range of above 1000 degrees C, which is overlaps the claimed range of between 800 and 1400 degrees C, since it is reheated to a temperature above 1000 degrees C.
Regarding claim 19, as discussed in the rejection of claims 1 and 14 above, Bookbinder discloses relaxing stresses in the reheating of the fiber, Matsushita discloses reheating to reduce strain in the optical fiber, and the obviousness of Bookbinder in view of Matsushita and Oh provides for RF inductively coupled plasma heating.  Oh (abstract) further discloses the plasma-forming gaseous medium throughout the heating zone, and a ring-shaped plasma.  Therefore, it would be obvious to a person having ordinary skill in the art, with the disclosure of a ring-shaped plasma in Oh, the combination of Bookbinder in view of Matsushita, and Oh provides for the plasma surrounds the optical fiber.  
Regarding claim 20, Bookbinder fails to disclose a heating distance from a first temperature to a second temperature occurs over a distance of less than 100 cm along the process pathway.  However, Bookbinder discloses ([0130]) inclusion of fiber-turning devices increases the length of time the fiber is exposed to the heated chamber and control of the length of time provides additional control over the temperature of the fiber.  Therefore, it would be obvious to a person having ordinary skill in the art, the length (i.e. distance) is a known result effective variable for controlling the first and second temperature, and it would be obvious to optimize the distance of the heating, and through routine optimization, including a heating distance of less than 100 cm along the process pathway.
Regarding claim 21, Bookbinder ([0082]-[0084]) discloses fibers entering a reheating stage may in the range from 50 to 800 degrees C and discloses reheating for returning a cooled fiber to a temperature above 1000 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Bookbinder provides for a first temperature ranging from 50 to 800 degrees C (fiber entering), which is within the claimed range of less than 800 degrees C and a second temperature range of above 1000 degrees C, which is within the claimed range of greater than 800 degrees C, since it is reheated to a temperature above 1000 degrees C.  This provides for the second temperature is at least 100 degrees C greater than the first temperature.  
Additionally, Bookbinder ([0097]) further discloses the increase in fiber temperature provided by reheating may be at least 50 degrees C, or at least 100 degrees C, or at least 300 degrees C, or at least 400 degrees C, or at least 500 degrees C.  Therefore, based on this disclosure by Bookbinder, it would be obvious to a person having ordinary skill in the art, the second temperature is at least 50 degrees C, or at least 100 degrees C, or at least 300 degrees C, or at least 400 degrees C, or at least 500 degrees C, which overlaps Applicant’s claimed range.
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2017/0073265 – hereinafter Bookbinder) in view of Matsushita (US 2013/0255323A1) and Oh et al. (US 4,440,556 – hereinafter Oh) as applied to claims 1 and 14 above, and further in view of Dunwoody (US 2015/0040614 – hereinafter Dunwoody).
Regarding claims 4 and 18, Bookbinder ([0055]) discloses processing conditions that extend the period of time in which the fiber is exposed to temperatures in the glass transition region or the near glass transition region are shown to facilitate relaxation to the structure of the fiber and to reduce the fictive temperature of the fiber and discloses the glass transition region generally ranges between 1200 degrees C and 1700 degrees C.  Bookbinder (Figs. 4-9, [0110], [0121], and [0137]) further discloses additional reheating stages, slow cooling device and fiber-turning devices and discloses the fictive temperature of the fiber can be reduced with each pass of the fiber through slow cooling devices and the fiber temperature decreases rapidly upon exit from a slow cooling device and reheating stages between slow cooling devices in the pathway to raise the temperature above the temperature needed to reduce the fictive temperature and delivered to a slow cooling device where the time period over which such temperature can be maintained is according prolonged.  
Based on the teachings of Bookbinder above, it would be obvious to a person having ordinary skill in the art to maintain the temperature of the optical fiber at temperatures near or at the glass transition temperature, and this is accomplished through reheating and slow cooling.  Bookbinder fails to disclose the reheating heats the optical fiber at a rate of 5000 degrees/sec or greater.  However, Dunwoody, (Figs. 1-3 and [0006]) discloses a method of cooling and an average cooling rate ranging from greater than 5000 degrees C/sec and less than 12000 degrees C/sec. when the optical fiber has a temperature, before cooling, ranging from 1200 degrees C to 1400 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the cooling rates of Dunwoody could be applied to the method of reheating and cooling, as taught by Bookbinder, and with the cooling rate ranging from 5000 deg C/sec and less than 12000 deg C/sec in the method of Bookbinder in view of Dunwoody with multiple reheating and slow cooling stages, it would be obvious to apply reheating rates to match the cooling rate, such as reheating in a range of greater than 5000 deg. C/sec to about 12000 deg C/sec in order to maintain the temperature of the optical fiber near or at the glass transition temperature.  The reheating rates of greater than 5000 deg. C/sec to about 12000 deg. C/sec provides for a reheating rate range overlapping Applicant’s claimed range of greater than 5000 deg. C/sec or greater, as claimed in claims 4 and 18.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2017/0073265 – hereinafter Bookbinder) in view of Matsushita (US 2013/0255323A1) and Oh et al. (US 4,440,556 – hereinafter Oh) as applied to claims 1 and 14 above, and further in view of Filippov et al. (US 2011/0289980 – hereinafter Filippov).
Regarding claim 22, as discussed in the rejection of claim 14 above, Bookbinder discloses following the reheating, the reheating is connected to a slow cooling device.  Bookbinder ([0082]-[0084]) discloses fibers entering a reheating stage may in the range from 50 to 800 degrees C and discloses reheating for returning a cooled fiber to a temperature above 1000 degrees C.  Bookbinder ([0100]-[0106]) further discloses the slow cooling device comprises an entrance and an exit, an embodiment where no gap is present and slow cooling is directly connected to the reheating stage, and the temperature of the fiber at exit is less than the temperature at the entrance.  Based on this disclosure by Bookbinder, it would be obvious to a person having ordinary skill in the art, there is reheating of the optical fiber to a temperature above 1000 degrees C (i.e. a second temperature) followed by slow cooling of the optical fiber from the second temperature to a third temperature.
Bookbinder fails to explicitly state the cooling is at a rate less than 2000 degrees C/sec.  However, Bookbinder ([0055]) discloses processing conditions that extend the period of time in which the fiber is exposed to temperatures in the glass transition region or the near glass transition region are shown to facilitate relaxation to the structure of the fiber and to reduce the fictive temperature of the fiber and ([0003]) discloses high fictive temperature is known to correlate with increased signal attenuation and to reduce signal attenuation to modify processing conditions to reduce signal attenuation.  Bookbinder ([0055]) further discloses the glass transition region generally ranges between 1200 degrees C and 1700 degrees C.  Further, Filippov ([0031]) discloses to achieve maximum optical loss reduction (i.e. reduce signal attenuation), the cooling rate of an optical fiber between 1600 degrees C and 1300 degrees C should be no more than about 2000 degrees C/sec to permit healing of defects or density fluctuations in the fiber.  Therefore, in addition to the rejection of claim 14 above, and based on the additional teachings of Bookbinder and Filippov, it would be obvious to a person having ordinary skill in the art, in the method of reheating in Bookbinder, reheating the optical fiber to temperatures near or within the glass-transition region, following a cooling rate of less than 2000 degrees C in order to facilitate relaxation of the fiber to reduce fictive temperature, and to reduce signal attenuation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741